             Case 1:20-cv-04160-JGK Document 14 Filed 06/25/20 Page 1 of 1




                                                                                                Joseph C. Gratz
                                                                                           415-362-6666 (main)
                                                                                        jgratz@durietangri.com

June 25, 2020


VIA ECF

The Honorable John G. Koeltl
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Hachette Book Group, Inc. et al. v. Internet Archive
    Case No. 1:20-CV-04160-JGK

Dear Judge Koeltl:

In accordance with Rule I.E. of Your Honor’s Individual Practices, Defendant Internet Archive
respectfully requests an additional twenty-eight days to respond to the Complaint, such that a response
would be due on July 28, 2020 instead of on June 30, 2020. No previous requests for extension have
been made, and the requested extension will not affect any other dates in this litigation. All parties
consent to the requested extension.

Thank you for your consideration of this request.

Respectfully submitted,

/s/ Joseph C. Gratz

Joseph C. Gratz
Attorney for Defendant Internet Archive


cc:    All Counsel (via ECF)
